Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 29, 1973 on resentence, convicting him of various narcotics offenses, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. It is undisputed that the transcript of the trial minutes is unavailable. Under the circumstances, a new trial must be ordered (People vAuth, 43 AD2d 790; People v Mininni, 21 AD2d 811; People v De Mayo, 2 AD2d 985). The facts in People v Bell (36 AD2d 406, affd 29 NY2d 882) are distinguishable from the case at bar since there the defendant was convicted upon a guilty plea while here defendant was convicted after trial. Latham, Acting P. J., Cohalan, Christ, Brennan and Shapiro, JJ., concur.